Exhibit 10.1

AMENDED EMPLOYMENT AGREEMENT

This AMENDED EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as
of March 31, 2009, between Asbury Automotive Group, Inc., a Delaware corporation
(the “Company”), and Charles Oglesby, an individual resident of the State of
Georgia (the “Executive”).

WHEREAS the Company and Executive entered in that certain Amended Employment
Agreement (the “2007 Agreement”) effective as of May 4, 2007 and entered into an
Amendment to the 2007 Agreement as of May 7, 2008;

WHEREAS, the Company and Executive now wish to amend and restate the 2007
Agreement;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
intending to be legally bound hereby, the parties hereby agree as follows:

SECTION 1. Employment. The Company hereby employs Executive, and Executive
accepts employment by the Company, on the terms and conditions contained in this
Agreement.

SECTION 2. Term. The employment of Executive pursuant to the terms of this
Agreement shall be effective as of May 4, 2007 (the “Effective Date”) and shall
remain in effect until the third anniversary of the Effective Date (the “Initial
Period”), provided that commencing on the third anniversary of the Effective
Date and on each anniversary thereafter (a “Renewal Date”), this Agreement shall
automatically renew for additional one-year periods (each, a “Renewal Period”),
unless either party gives notice of non-renewal at least 60 days prior to the
next Renewal Date or unless terminated pursuant to Section 16. The period of
time between the Effective Date and the termination of this Agreement pursuant
to its terms is herein referred to as the “Term”.

SECTION 3. Duties and Extent of Service. (a) During the Term, Executive shall
serve as Chief Executive Officer and President of the Company and, in addition,
in such other executive capacity or capacities for the Company, as may be
commensurate with Executive’s seniority and experience and as determined by the
Company’s Board of Directors (the “Board”). During the Term, the Company shall
use its reasonable best efforts to ensure that Executive is re-elected as a
director of the Company, and Executive agrees to serve in such capacity without
additional compensation.

(b) Executive shall report directly and exclusively to the Board and no other
executive officer shall be appointed with authority over the business operations
of the Company superior to that of Executive.



--------------------------------------------------------------------------------

(c) Executive shall perform such services and duties for the Company as are
customarily performed by an executive in Executive’s position at a business such
as the Company’s business and as the Board may assign or delegate to him from
time to time. Executive shall devote his full business knowledge, skill, time
and reasonable best efforts exclusively to the performance of his duties for the
Company and the promotion of its interests; provided, however, that Executive
shall be entitled to (i) engage in civic and charitable activities, (ii) manage
passive personal investments, and (iii) with the consent of the Board (which
shall not be unreasonably withheld), serve on the board of directors of
corporations not in competition with the Company; provided further that none of
the foregoing activities shall, individually or in the aggregate, interfere with
Executive’s ability to devote the requisite time and effort to the performance
of his duties and responsibilities under this Agreement. Executive’s duties
hereunder shall be performed at such place or places as the interests, needs,
businesses or opportunities of the Company shall require, as the Board may
determine from time to time. The Board may determine that Executive shall
perform some or all of his duties primarily at the Company’s corporate
headquarters, and the Company and Executive agree that any such determinations
by the Board shall constitute a material term of Executive’s duties under this
Agreement.

SECTION 4. Base Salary. During the Term, Executive shall be paid a base salary
(the “Base Salary”) at a rate of $825,000 per annum, payable in arrears in equal
monthly installments. On or before May 1, 2008 and annually thereafter, the
Board shall review Executive’s Base Salary at the same time as the salaries of
other members of the corporate office are reviewed and may increase (but not
decrease) his then current Base Salary in its sole discretion.

SECTION 5. Incentive Compensation. (a) For the year 2007 and each year during
the remainder of the Term, Executive shall be eligible to earn an annual bonus
pursuant to the Company’s Key Executive Incentive Compensation Plan (or an
applicable successor plan), on a calendar year basis, of 100% of his then
current Base Salary (“Target Bonus”), and such additional amounts which may be
payable under the Company’s incentive compensation plans as they may be
maintained by the Company, in the Board’s discretion, from time to time, which
amounts shall be payable if the Company achieves specified objectives (the
“Targets”) established by the Compensation Committee no later than the 90th day
of each such year. The Compensation Committee of the Board (the “Compensation
Committee”) shall certify whether the relevant Targets have been achieved and,
based on such certification, shall thereafter determine the actual bonus earned
by Executive with respect to the year described in the preceding sentence no
later than 30 days after delivery to the Board of audited financial statements
for the Company for the relevant calendar year. Such Targets shall be
substantially similar to those Targets established for purposes of computing
annual bonuses for other corporate office senior executives. Executive’s annual
bonus shall be paid in a lump sum cash payment no later than the fifteenth day
of the third month following the tax year containing the last day of bonus
performance period.

(b) For the year 2007 and each year during the remainder of the Term, Executive
shall be eligible to participate in the equity and other long term incentive
compensation plans as the Company shall maintain for the benefit of corporate
office senior executives generally, on the terms and subject to the conditions
set forth in such plans.

 

2



--------------------------------------------------------------------------------

SECTION 6. Fringe Benefits. During the Term, Executive shall be entitled to
participate, to the extent eligible, in such medical, dental, disability, life
insurance, deferred compensation and other benefit plans as the Company shall
maintain for the benefit of corporate office senior executives generally, on the
terms and subject to the conditions set forth in such plans.

SECTION 7. Expenses; Vacation; Automobile; Relocation Assistance. Upon the
receipt from Executive of expense vouchers and other documentation reasonably
requested by the Company, the Company shall reimburse Executive promptly in
accordance with the Company’s policies and procedures for all reasonable
expenses incurred by Executive in connection with Executive’s duties and
responsibilities hereunder. During the Term, Executive shall be entitled to an
automobile allowance of $2,000 per month. Executive shall be entitled to four
weeks paid vacation per year. During the first year of the Term, the Company
shall provide Executive with the use of an apartment in the city in which the
Company’s headquarters is then located if Executive shall need such use; the
cost of such apartment shall not exceed the cost of the apartment currently
maintained by the Company for the business use of its executives, unless any
additional cost is approved by the Board. After the first year of the Term, the
Company shall review its relocation assistance policies with respect to
Executive if Executive shall then desire relocation assistance.

SECTION 8. Noncompete and Nonsolicitation. (a) During the Term and for two year
thereafter, Executive shall not directly or indirectly (other than as an
employee of or consultant to the Company) accept employment with, or render
services to, any Competing Business (defined below) or solicit business on
behalf of any Competing Business from any customers or clients of the Company or
its affiliates.

(b) During the Term and for one year thereafter, Executive shall not directly or
indirectly (other than as an employee of or consultant to the Company) solicit,
recruit or hire any employee of the Company (or any person who was an employee
of the Company during the 12 month period preceding Executive’s date of
termination) or encourage any such employee to terminate employment with the
Company.

(c) For purposes of this Agreement, “Competing Business” means any corporation,
partnership, sole proprietorship or other entity that engages in activities or
businesses within the United States that are substantially in competition with
the Company or any of its controlled affiliates.

(d) Notwithstanding anything to the contrary contained in this Agreement, the
Company hereby agrees that the foregoing covenant shall not be deemed breached
as a result of the passive ownership by Executive of: (i) less than an aggregate
of 5% of any class of stock of a Competing Business; provided, however, that
such stock is listed on a national securities exchange or is quoted on the
National Market System of NASDAQ; or (ii) less than an aggregate of 10% in value
of any instrument of indebtedness of a Competing Business.

 

3



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary contained in this Agreement, the
Company hereby agrees that the foregoing covenant shall not be deemed breached
as a result of the ownership and operation by Executive of an automobile
dealership after the termination of Executive’s employment with the Company if
and only if (i) the Company shall never have owned such dealership or shall not
be considering acquiring such dealership as of the date of Executive’s
termination of employment, (ii) such dealership is not located within 50 miles
of any dealership which is owned by the Company or which the Company is
considering acquiring as of the date of Executive’s termination of employment,
(iii) such dealership shall not employ any employee of the Company (or any
person who was an employee of the Company during the 12 month period preceding
Executive’s date of termination) and (iv) such ownership or operation does not
violate any agreement between the Company and any manufacturer or distributor of
motor vehicles or any policy of any such manufacturer or distributor.

(f) If a judicial determination is made that any of the provisions of this
Section 8 constitutes an unreasonable or otherwise unenforceable restriction
against Executive, the provisions of this Section 8 shall be rendered void only
to the extent that such judicial determination finds such provisions to be
unreasonable or otherwise unenforceable. Moreover, notwithstanding the fact that
any provision of this Section 8 is determined not to be specifically
enforceable, the Company shall nevertheless be entitled to recover monetary
damages as a result of Executive’s breach of such provision.

(g) Executive agrees that the provisions of this Section 8 are reasonable and
properly required for the adequate protection of the business and the goodwill
of the Company.

SECTION 9. Nondisclosure. (a) The parties hereto agree that during the course of
his employment by the Company, Executive will have access to, and will gain
knowledge with respect to, the Company’s Confidential Information (defined
below). The parties acknowledge that unauthorized disclosure or misuse of such
Confidential Information would cause irreparable damage to the Company.
Accordingly, Executive agrees to the nondisclosure covenants in this Section 9.
Executive represents that his experience and capabilities are such that the
provisions of Section 8 and this Section 9 will not prevent him from earning his
livelihood. Executive agrees that he shall not (except as may be required by
law), without the prior written consent of the Company during his employment
with the Company under this Agreement, and any extension or renewal hereof, and
thereafter for so long as it remains Confidential Information, use or disclose,
or knowingly permit any unauthorized person to use, disclose or gain access to,
any Confidential Information; provided, however, that Executive may disclose
Confidential Information to a person to whom disclosure is reasonably necessary
or appropriate in connection with the performance by Executive of his duties
under this Agreement. Upon termination of this Agreement for any reason,
Executive shall return to the Company the original and all copies of all

 

4



--------------------------------------------------------------------------------

documents and correspondence in his possession relating to the business of the
Company or any affiliate, including but not limited to all Confidential
Information, and shall not be entitled to any lien or right of retention in
respect thereof.

(b) For purposes of this Agreement, “Confidential Information” shall mean all
business information (whether or not in written form) which relates to the
Company, any of its affiliates or their respective businesses or products or
services and which is not known to the public generally, including but not
limited to technical information or reports; trade secrets; unwritten knowledge
and “know-how”; operating instructions; training manuals; customer lists;
customer buying records and habits; product sales records and documents, and
product development, marketing and sales strategies; market surveys; marketing
plans; profitability analyses; product cost; long-range plans; information
relating to pricing, competitive strategies and new product development;
information relating to any forms of compensation and other personnel-related
information; contracts; and supplier lists. Notwithstanding anything herein to
the contrary, “Confidential Information” shall not include any information that
(i) at the time of Executive is made aware of such information, is generally
available to the public, (ii) after Executive becomes aware of such information,
becomes generally available to the public through no act or omission of
Executive or (iii) is made available to Executive by a person (other than the
Company, its affiliates or their respective directors or officers) who did not
breach any confidentiality obligations to the Company or its affiliates in
disclosing such information to Executive.

SECTION 10. Severance. (a) Subject to Section 11 and to Executive’s execution,
delivery and non-revocation of a general release substantially in the form
attached hereto as Exhibit “A” (the “Release”), if a Termination of Executive’s
employment occurs at any time during the Term, (i) the Company shall continue to
pay Executive compensation for the next twelve months on regular payroll dates
at twice the rate of Base Salary in effect as of the date of Termination, such
compensation totaling over the twelve month period two (2) times Executive’s
Base Salary in effect as of the date of Termination, (ii) following the first
anniversary of the date of Termination the Company shall pay Executive an amount
equal to 200% of the Base Salary in effect as of the date of Termination, such
amount to be paid in equal payments on regular payroll dates over the next
twelve months and (iii) beginning on the date of Termination the Company shall
pay Executive an amount equal to the Executive’s Base Salary in effect as of the
date of Termination, multiplied by the percentage of the calendar year of the
termination that has lapsed through the date of Termination, such amount to be
paid in equal payments on regular payroll dates over the next twenty four
months. The compensation payable under this subsection (a) shall be subject to
any required tax withholding and shall not begin until the eighth day after
Executive’s delivery of the executed Release to the Company provided that
Executive shall have not previously revoked the Release. One half of each
payment shall constitute “Severance Pay” and one half shall constitute “Covenant
Pay. Notwithstanding any other provision of this Agreement, in no event shall
the payments provided for in this Section 10(a) exceed an amount equal to 250%
of the sum of the Executive’s Base Salary and Target Bonus in effect as of the
date of Termination.

 

5



--------------------------------------------------------------------------------

(b) Subject to Executive’s execution, delivery and non-revocation of the
Release, Executive shall also be entitled for 24 months following the date of
Termination to continue to participate at the same level of coverage and
Executive contribution in any health, dental, disability and life insurance
plans, as may be amended from time to time, in which Executive was participating
immediately prior to the date of Termination. Such participation will terminate
30 days after Executive has obtained other employment under which Executive is
covered by equal benefits. Executive agrees to notify the Company promptly upon
obtaining such other employment. At the option of Executive, COBRA coverage will
be available, as provided by law and/or Company policy, at the termination of
extended benefits as provided above.

(c) If Executive shall die following his Termination, the payments and benefits
provided under this Section 10 shall continue to be paid and/or provided to his
estate.

(d) In the event of Executive’s Termination, all stock options granted to
Executive under the 2002 Equity Plan on or before the Effective Date that are
outstanding on the date of Termination shall automatically become vested and
exercisable and shall remain exercisable for two years following the date of
Termination or until their expiration pursuant to the terms of the applicable
stock option award agreement, whichever is earlier. Upon Executive’s
Termination, all Performance Awards granted to Executive under the 2002 Equity
Plan on or before the Effective Date shall be treated as provided in the
Performance Share Unit Award Agreement as if Executive’s employment is
Terminated by the Company involuntarily (other than for cause) immediately
following a Change in Control, except that if Executive’s Termination occurs
after the Committee determines that the Performance Goals have been attained but
before the Payment Date (determined as though there is no Change in Control) the
Performance Awards shall be treated and paid as if Executive continued to be
employed by the Company through the Payment Date (determined as though there is
no Change in Control). All shares of Restricted Stock granted to Executive on or
before the Effective Date and any deferred compensation granted to Executive
shall automatically be vested. The provisions of this paragraph shall be deemed
incorporated by reference into Executive’s stock option award, Performance
Award, Restricted Stock award and deferred compensation agreements accordingly.

SECTION 11. Change in Control. (a) In the event that a Termination (as defined
below) occurs at any time within two years after a Change of Control, as defined
herein, subject to Executive’s execution, delivery and non-revocation of the
Release, the Company will pay Executive all of the benefits and compensation
provided in Section 10, except that the Covenant Pay and the Severance Pay shall
be paid in a lump-sum payment on the eighth day after Executive’s delivery of
the executed Release to the Company, provided that Executive shall not have
revoked the Release.

(b) For purposes of this Agreement, “Change of Control” shall mean an event or
series of events, not including any events occurring prior to or in connection
with an initial public offering of Shares (including the occurrence of such
initial public offering), by which:

 

  (i) during any period of 12 consecutive calendar months, individuals whose
appointment or election for election to the Board was not endorsed by a majority
of the Board before the date of the appointment or election shall cease to
constitute a majority of the Board;

 

6



--------------------------------------------------------------------------------

  (ii) the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
Subsidiaries (a “Reorganization”) or sale or other disposition of all or
substantially all of the assets of the Company to an entity that is not an
affiliate of the Company (a “Sale”), that in each case requires the approval of
the Company’s stockholders under the law of the Company’s jurisdiction of
organization, whether for such Reorganization or Sale (or the issuance of
securities of the Company in such Reorganization or Sale), unless immediately
following such Reorganization or Sale 50% or more of the total voting power (in
respect of the election of directors, or similar officials in the case of an
entity other than a corporation) of (A) the entity resulting from such
Reorganization, or the entity which has acquired all or substantially all of the
assets of the Company (the “Surviving Entity”), or (B) if applicable, the
ultimate parent entity that directly or indirectly has beneficial ownership of
50% or more of the total voting power (in respect of the election of directors,
or similar officials in the case of an entity other than a corporation) of the
Surviving Entity (the “Parent Entity”), is represented by the Company’s
outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”) that were outstanding immediately prior to such
Reorganization or Sale (or, if applicable, is represented by shares into which
such Company Voting Securities were converted pursuant to such Reorganization or
Sale), and such voting power among the holders thereof is in substantially the
same proportion as the voting power of such Company Voting Securities among the
holders thereof immediately prior to the Reorganization or Sale;

 

  (iii)

any “person” (as such term is defined in Section 13(d) of the Exchange Act (or
any successor section thereto)), corporation or other entity (other than (A) the
Company, (B) any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or an Affiliate, (C) any company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of Shares or (D) any entity or individual
affiliated with (x) Ripplewood Holdings L.L.C. or (y) Freeman Spogli & Co.
Incorporated, or their affiliates), becomes the “beneficial owner” (as such term
is defined in Rule 13d-3 under the Exchange Act (or any

 

7



--------------------------------------------------------------------------------

 

successor rule thereto)), directly or indirectly, of securities of the Company
representing 30% or more of the combined voting power of the Company’s
then-outstanding securities.

(c) In the event of a Change of Control, all stock options theretofore granted
to Executive under the 2002 Equity Plan (i) shall, to the extent then
outstanding and unexercisable or unvested immediately prior to the Change of
Control, automatically be deemed exercisable and/or vested, as the case may be,
and (ii) to the extent such stock options remain outstanding at or following
such Change of Control (including by means of assumption or substitution), such
stock options shall remain exercisable for no less than a two-year period
commencing on the date of the Change of Control subject to earlier expiration of
the stock options pursuant to the terms of the 2002 Equity Plan or the
applicable stock option award agreement; provided, however, that any such stock
options shall not expire prior to the end of such two-year period solely as a
result of the termination of Executive’s employment. The accelerated vesting and
exercisability and extended two-year exercise period provisions described in the
preceding sentence shall apply with respect to stock options held by Executive
granted under any successor stock option plan of the Company, if any, to the
extent a change of control or similar occurrence occurs under such successor
stock option plan (or, if such successor plan does not contain a “change of
control” or similar provision, to the extent a Change of Control occurs after
the grant of the applicable stock option). The provisions of this paragraph
shall be deemed incorporated by reference into Executive’s stock option award
agreements accordingly. Upon a Change of Control, all Performance Unit awards
granted to Executive under the 2002 Equity plan shall be treated as set forth in
the Performance Unit award agreement and the termination of Executive’s
employment for Good Reason or any reason during the 30 day period commencing on
the first anniversary of a Change of Control shall be treated as an involuntary
termination by the Company, and all shares of Restricted Stock, all Restricted
Stock Units and any deferred compensation granted to Executive shall
automatically be vested.

(d) If Executive shall die following a Change of Control, Executive shall be
deemed to have been terminated without cause as of the date of his death and the
payments and benefits provided under this Section 11 shall continue to be paid
and/or provided to his estate.

SECTION 12. Definitions. (a) For purposes of Sections 10 and 11, “Termination”
means (i) termination of Executive’s employment by the Company for any reason,
except (A) death, (B) “Disability” (as defined below), (C) “Retirement” (as
defined below) or (D) “Cause” (as defined below) or (ii) termination of
Executive’s employment by Executive for “Good Reason” (as defined below) within
120 days after the occurrence of the event constituting Good Reason, provided
that Executive has provided written notice to the Board of the existence of the
event constituting Good Reason within 90 days after its initial existence and
has given the Company at least 30 days after the receipt of such notice to cure
such Good Reason.

 

8



--------------------------------------------------------------------------------

(b) The definition of “Disability” is Executive’s physical or mental disability
or infirmity that prevents the performance by Executive of his duties lasting
(or likely to last, based on competent medical evidence presented to the
Company) for a continuous period of six months or longer.

(c) The definition of “Retirement” is the termination of Executive’s employment
at the end of the Initial Period or during any Renewal Period, by the Company or
by Executive, other than by reason of Executive’s Disability or death or by the
Company for Cause, provided that if Executive elects to terminate his employment
and retire, he shall have provided the Board with at least 90 days prior written
notice of his intention to retire and, to the extent he is reasonably able,
shall have assisted the Board in identifying a successor and transitioning
Executive’s duties to such successor. After Executive’s notice of intention to
retire, the Company shall not terminate Executive’s employment except for cause.

(d) The definition of “Cause” is: (i) Executive’s gross negligence or serious
misconduct (including without limitation any criminal, fraudulent or dishonest
conduct) that is injurious to the Company or any of its affiliates;
(ii) Executive’s being convicted of, or entering a plea of nolo contendere to,
any crime that constitutes a felony or involves moral turpitude;
(iii) Executive’s breach of Sections 8 or 9; or (iv) Executive’s willful and
continued failure to perform substantially Executive’s duties with the Company
that is not corrected within thirty days after delivery of written notice to
Executive by the Company, provided that Executive shall not be entitled to the
opportunity to correct more than one such failure and provided, further, that
the Company shall be required to provide Executive with written notice of the
basis upon which it has determined that Cause exists.

(e) The definition of “Good Reason” is: (i) the involuntary reduction of
Executive’s Base Salary, (ii) the involuntary relocation of the Company’s
headquarter in Duluth, Georgia to a location more than 50 miles away from any
location in which the Company maintains an office as of the Effective Date,
(iii) the involuntary and material diminution of Executive’s duties or job title
that is not corrected within thirty days after delivery of written notice to the
Company by Executive or (iv) the Company’s breach of any material provision of
this Agreement, provided that notwithstanding any other provision of this
Agreement, (x) it shall not constitute a diminution of Executive’s duties or job
title under this Agreement for the Board to designate a potential successor for
the position of Chief Executive Officer and/or to name such a person as
President of the Company and/or to assign some portion of Executive’s duties to
such person and (y) it shall constitute a material diminution of Executive’s
duties under this Agreement if as a result of a Change of Control the Executive
ceases to be the Chief Executive Officer of a publicly held company.

SECTION 13. Retirement. (a) In the event of Executive’s Retirement, all stock
options theretofore granted to Executive under the 2002 Equity Plan (i) shall,
to the extent then outstanding and unexercisable or unvested immediately prior
to Executive’s Retirement Date, automatically be deemed exercisable and/or
vested, as the case may be, and (ii) to the extent such stock options remain
outstanding at or following such Retirement (including by means of assumption or
substitution after a Change of Control), such stock options shall remain
exercisable for no less than a two-year period commencing on the date

 

9



--------------------------------------------------------------------------------

of the Retirement subject to earlier expiration of the stock options pursuant to
the terms of the 2002 Equity Plan or the applicable stock option award
agreement. The accelerated vesting and exercisability and extended two-year
exercise period provisions described in the preceding sentence shall apply with
respect to stock options held by Executive granted under any successor stock
option plan of the Company. Upon Executive’s Retirement, all Performance Unit
awards granted to Executive under the 2002 Equity plan shall be treated as set
forth in the applicable Performance Unit award agreement as if Executive’s
employment had been involuntarily terminated without cause on the date of
Executive’s Retirement following a Change of Control, except that if the
Retirement occurs prior to the first anniversary of the Performance Commencement
Date with respect to any Performance Unit award, the performance results shall
be determined as though the Change of Control had occurred after the first
anniversary of the Performance Commencement Date and the points achieved during
any completed months during the relevant performance period shall be annualized
and multiplied by three for purposes of determining the level of achievement on
the cumulative three-year point scale with respect to the Performance Unit
award, and all shares of Restricted Stock, all Restricted Stock Units and any
deferred compensation granted to Executive shall automatically be vested. The
provisions of this paragraph shall be deemed incorporated by reference into
Executive’s stock option award, Performance Unit award, Restricted Stock award,
Restricted Stock Unit award and deferred compensation agreements accordingly.

(b) In addition, in the event of Executive’s Retirement the Company shall pay
Executive additional compensation (the “Retirement Pay”) as follows: (i) the
Company shall continue to pay Executive compensation for the next twelve months
on regular payroll dates at twice the rate of Base Salary in effect as of the
date of Retirement, such compensation totaling over the twelve month period two
(2) times Executive’s Base Salary in effect as of the date of Termination,
(ii) following the first anniversary of the date of Retirement the Company shall
pay Executive an amount equal to 200% of the Executive’s Base Salary in effect
as of the date of Retirement, such amount to be paid in equal payments on
regular payroll dates over the next twelve months and (iii) beginning on the
date of the Executive’s Retirement the Company shall pay Executive an amount
equal to the Executive’s Base Salary in effect as of the date of Retirement
multiplied by the percentage of the calendar year of the retirement that has
lapsed through the date of Retirement, such amount to be paid in equal payments
over the twenty four month period beginning on the date of Retirement.
Notwithstanding any other provision of this Agreement, in no event shall the
payments provided for in this Section 13(b) exceed an amount equal to 250% of
the sum of the Executive’s Base Salary and Target Bonus in effect as of the date
of Retirement.

(c) In addition, in the event of Executive’s Retirement, Executive shall be
eligible to participate at the same level of coverage and Executive contribution
to any health, dental, disability and life insurance plans, as may be amended
from time to time, in which Executive was participating immediately prior to
Retirement. Eligibility for such participation shall terminate once Executive
has obtained other employment or until December 31 of the second calendar year
following the year in which the Retirement occurs, whichever occurs first.
Executive agrees to promptly notify the Company upon obtaining such other
employment.

 

10



--------------------------------------------------------------------------------

(d) If Executive shall die following his Retirement, the payments and benefits
provided under this Section 13 shall continue to be paid and/or provided to his
estate.

SECTION 14. Payment of Accrued Obligations. Upon termination of Executive’s
employment with the Company for any reason, the Company shall pay Executive (or
his estate, in the event of his death) Executive’s Base Salary earned through
the date of termination, any annual bonus earned by Executive with respect to
any prior calendar year which has not been paid as of the date of termination
and any vacation pay earned by Executive which has not been paid as of the date
of termination and shall pay any accrued benefits under any Company benefit plan
pursuant to the terms of such plan.

SECTION 15. Parachute Payment Limitation. (a) Notwithstanding anything in this
Agreement to the contrary, if any severance pay or benefits payable under this
agreement (without the application of this Section 15), either alone or together
with other payments, awards, benefits or distributions (or any acceleration of
any payment, award, benefit or distribution) pursuant to any agreement, plan or
arrangement with the Company or any of its affiliates (the “Total Payments”),
would constitute a “parachute payment” (as defined in Section 280G of the U.S.
Internal Revenue Code of 1986, as amended, and regulations thereunder (the
“Code”)), then the following shall occur:

(i) Company’s independent auditors (the “Auditor”) shall compute the net present
value to Executive of all the Total Payments after reduction for the excise
taxes imposed by Code Section 4999 and for any normal income taxes that would be
imposed on Executive if such Total Payments constituted Executive’s sole taxable
income; and

(ii) The Auditor shall next compute the maximum Total Payments that can be
provided without any such Total Payments being characterized as “Excess
Parachute Payments” (as defined in Code Section 280G) and reduce the result by
the amount of any normal income taxes that would be imposed on Executive if such
reduced Total Payments constituted Executive’s sole taxable income.

(b) If the result derived in clause (i) above is greater than the result derived
in clause (ii) above, then the Company shall pay Executive the full amount of
the Total Payments without reduction. If the result derived from clause
(i) above is not greater than the result derived in clause (ii) above, then the
Company shall pay Executive the maximum Total Payments possible without any such
Total Payments being characterized as Excess Parachute Payments. The
determination of how such Total Payments will be reduced shall be made by
Executive in good faith after consultation with the Company.

SECTION 16. Termination; Survival. This Agreement shall terminate upon the death
of Executive and may be terminated (a) by the Company (i) upon the Disability of
Executive, (ii) for Cause or (iii) for any other reason upon 60 days notice to
Executive or (b) by Executive upon the Disability of Executive or for any reason
upon 60 days written notice to the Company. Notwithstanding the foregoing, if
Executive’s employment terminates in a manner giving rise to a payment or
benefit under Section 10, 11, 13, or 14, such Sections shall survive the
termination of this Agreement.

 

11



--------------------------------------------------------------------------------

SECTION 17. Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

SECTION 18. Resolution of Disputes. Any disputes arising under or in connection
with this Agreement shall be resolved by third party mediation of the dispute
and, if such dispute is not resolved within 30 days, by binding arbitration, to
be held in or near the city in which the Company maintains its corporate
headquarters at the time of the dispute, in accordance with the rules and
procedures of the American Arbitration Association. Judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. Each party shall bear his or its own costs of the mediation,
arbitration or litigation.

SECTION 19. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

SECTION 20. Withholding. All payments hereunder shall be subject to any required
withholding of Federal, state and local taxes pursuant to any applicable law or
regulation.

SECTION 21. Section Headings. The section headings in this Agreement are for
convenience of reference only, and they form no part of this Agreement and shall
not affect its interpretation.

SECTION 22. Internal Revenue Code Section 409A. (a) If any provision of this
Agreement (or of any award of compensation, including equity compensation or
benefits) would cause Executive to incur any additional tax or interest under
Section 409A of the Code or any regulations or Treasury guidance promulgated
thereunder, the Company shall, after consulting with Executive, reform such
provision to comply with Section 409A of the Code, provided that the Company
agrees to maintain, to the maximum extent practicable, the original intent and
economic benefit to Executive of the applicable provision without violating the
provisions of Section 409A of the Code.

(b) Notwithstanding any provision to the contrary in this Agreement, if
Executive is deemed on the date of Termination or Retirement, as applicable, to
be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B) of the Internal Revenue Code of 1986, as amended (the
“Code”), then with regard to any payment or the provision of any benefit that is
required to be delayed in compliance with section 409A(a)(2)(B) of the Code such
payment or benefit shall not be made or provided (subject to the last sentence
hereof) prior to the earlier of (A) the expiration of the six (6)-month period

 

12



--------------------------------------------------------------------------------

measured from the date of his “separation from service” (as such term is defined
under Section 409A of the Code) or (B) the date of his death (the “Delay
Period”). Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this section (whether they would have otherwise been payable
in a single sum or in installments in the absence of such delay) shall be paid
or reimbursed Executive in a lump sum, and any remaining payments and benefits
due under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein. Notwithstanding the foregoing, to the
extent that the foregoing applies to the provision of any ongoing welfare
benefits to Executive that would not be required to be delayed if the premiums
therefore were paid by Executive, Executive shall pay the full cost of premiums
for such welfare benefits during the Delay Period and the Company shall pay
Executive an amount equal to the amount of such premiums paid by Executive
during the Delay Period promptly after its conclusion.

(c) To the extent permitted under Treasury Reg.§1.401A-2(b), the Company and
Executive designate all payments that may be due Executive under Section 10
(Severance) or 13 (Retirement) to be treated as separate payments and not as
installment payments.

(d) Neither the Company nor Executive shall either accelerate or delay any
payment due under this Agreement that constitutes “nonqualified deferred
compensation” within the meaning of Section 409A except to the extent permitted
under Section 409A or regulations or Treasury guidance promulgated thereunder.

SECTION 23. Miscellaneous. (a) This Agreement shall inure to the benefit of and
shall be binding upon Executive and his executor, administrator, heirs, personal
representative and permitted assigns, and the Company and its successors and
permitted assigns. Neither this Agreement nor any rights or obligations
hereunder may be assigned by one party without the consent of the others, except
that this Agreement shall be binding upon and inure to the benefit of any
successor or successors of the Company whether by merger, consolidation, sale of
assets or otherwise and reference herein to the Company shall be deemed to
include any such successor or successors.

(b) Executive represents and warrants that (i) he is not subject to any
agreement, understanding or limitation that could hinder or impair Executive’s
ability to perform his duties hereunder and (ii) Executive’s entry into, and
performance of his obligations under, this Agreement will not interfere or
otherwise violate any other agreement to which Executive is a party or is bound.

(c) This Agreement shall be deemed to be made in, and in all respects shall be
interpreted, construed and governed by and in accordance with, the laws of the
State of New York, without regard to the conflicts of law principles of such
State. No provision of this Agreement or any related document shall be construed
against or interpreted to the disadvantage of any party hereto by any court or
other governmental or judicial authority by reason of such party having or being
deemed to have structured or drafted such provision.

 

13



--------------------------------------------------------------------------------

(d) This Agreement constitutes the entire agreement between the Company and
Executive with respect to Executive’s employment by the Company and supersedes
all prior agreements, if any, whether written or oral, between them, relating to
Executive’s employment by the Company, including, without limitation, the 2006
Agreement. Notwithstanding the foregoing, this Agreement does not supersede
(except to the extent expressly provided herein) any of the terms or conditions
of any stock option grants, the Performance Share Unit Award Agreement between
Executive and Company or any other similar agreements governing incentive
compensation or stock grants that were entered into prior to the date hereof.
This Agreement may not be changed, waived, discharged or terminated orally, but
only by an instrument in writing, signed by the party against which enforcement
of such change, waiver, discharge or termination is sought.

(e) All notices and other communications required or permitted hereunder shall
be in writing and shall be deemed given when (a) delivered personally, (b) sent
by certified or registered mail, postage prepaid, return receipt requested or
delivered by overnight courier (provided that a written acknowledgment of
receipt is obtained by the overnight courier) to the party concerned at the
address indicated below or to such changed address as such party may
subsequently give such notice of:

 

14



--------------------------------------------------------------------------------

If to the
Company   

Asbury Automotive Group Inc.

attn. General Counsel

  

2905 Premiere Parkway, Suite 300

Duluth, GA 30097

If to
Executive    Charles Oglesby With a
copy to:   

Rebecca Northey

Menaker & Herrmann

10 East 40th Street

New York, New York 10016

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

ASBURY AUTOMOTIVE GROUP, INC.,

By:

 

/s/ Philip R. Johnson

Name:

  Philip R. Johnson

Title:

  Vice President, Human Resources  

/s/ Charles Oglesby

  Charles Oglesby

 

16



--------------------------------------------------------------------------------

Exhibit “A”

GENERAL RELEASE

This General Release (this “Agreement”) is entered into between the undersigned
Employee, Charles Oglesby (“you” or “your”) and Asbury Automotive Group (the
“Company”), 2905 Premiere Parkway, Suite 300, Duluth, GA 30097. In consideration
of the mutual promises contained in this Agreement, you and the Company agree to
the following:

 

  1. Your employment with the Company terminated effective on
                     (“Date of Termination”).

 

  2. Subject to the conditions described below, the Company will pay you the
severance benefits (the “Severance Benefits”) provided for in Section
             of that certain Amended Employment Agreement between you and the
Company dated                      (the “Employment Agreement”).

 

  3.

You hereby agree to release, discharge, indemnify and hold harmless forever the
Company and its officers, directors, employees, stockholders, agents, parent
companies, subsidiaries, limited liability companies and partnerships,
affiliates, successors and assigns from any and all actions, causes of action,
contracts, claims, demands and liabilities whatsoever, whether in law or equity,
whether known or unknown, which you ever had, now have or hereafter may have, or
which your heirs, executors or administrators may have, relating in any way to
your employment relationship with the Company, the terms and conditions of your
employment relationship, and the termination of that employment. This General
Release includes a release of any rights or claims pursuant to any federal,
state or local laws, executive orders, ordinances, or regulations, including,
without limitation, the Age Discrimination in Employment Act, which prohibits
age discrimination in employment; Title VII of the Civil Rights Act of 1964,
which prohibits discrimination in employment based on race, color, national
origin, religion or sex; the Equal Pay Act, which prohibits paying men and women
unequal pay for equal work; the Fair Labor Standards Act, which governs wages
and other terms and conditions of employment; the Americans with Disabilities
Act, which prohibits discrimination against persons with disabilities; claims
for wrongful discharge, infliction of emotional distress, interference with
contract or economic relations, breach of any express or implied contract or
covenant of good faith and fair dealing, or any tort, common law or contract
claim. This General Release shall not apply to your entitlements under this
Agreement, to any right you may have to any benefits already vested under

 

17



--------------------------------------------------------------------------------

 

any Company benefits plan in which you participated or to any rights you may to
indemnification or liability insurance under any of the Company’s plans or
policies.

 

  4. You hereby recognize and reaffirm the promises and obligations contained in
Sections 8 and 9 of the Employment Agreement with respect to your covenants
relating to your non-competition, non-solicitation and non-disclosure of
confidential information, as well as your obligations under the Asbury
Automotive Group Code of Business Conduct and Ethics for Directors, Officers and
Employees.

 

  5. You agree to keep confidential and not disclose to anyone (other than your
private attorney, and financial advisor and your immediate family) the terms,
amount and fact of this Agreement. You and the Company agree that each will not
talk about the other or otherwise communicate to anyone in a disparaging or
defamatory manner regarding the other, including but not limited to your
employment with the Company, the termination of that employment, or the
Company’s business strategies, operations, prospects, practices or conduct. Any
request for employment references should be directed to Philip Johnson, VP of
Human Resources, Asbury Automotive Group, 2905 Premiere Parkway, Suite 300,
Duluth, GA 30097. The provisions of this paragraph shall survive termination of
this Agreement.

 

  6. You acknowledge that you have been given a period of twenty-one (21) days
to review and consider this Agreement before signing it. You understand that you
may use as much of this twenty-one (21) day period as you wish prior to signing.

 

  7. You acknowledge and understand that you have had the right and opportunity
to discuss all aspects of this Agreement with your private attorney and that you
have been strongly encouraged to do so before signing this Agreement. You
represent that you have carefully read and fully understand all of the
provisions of this Agreement, and that you are voluntarily entering into this
Agreement. This Agreement constitutes an offer that will expire if you do not
execute the Agreement during the 21-day period.

 

  8. You may revoke this Agreement within seven (7) days of your signing it.
Revocation can be made by delivering a written notice of revocation to Philip
Johnson, Asbury Automotive Group, 2905 Premiere Parkway, Suite 300, Duluth,
GA 30097. For this revocation to be effective, written notice must be received
by Philip Johnson no later than the close of business on the seventh day after
you sign this Agreement. If you revoke this Agreement, it will not be effective
or enforceable and you will not receive the Severance Benefits.

 

18



--------------------------------------------------------------------------------

  9. You hereby waive any right or claim you may have to employment,
re-employment or reinstatement with the Company or any other party named in the
General Release.

 

  10. It is expressly understood that there is no other agreement or
understanding between you and the Company pertaining to the termination of your
employment with the Company or the Company’s obligations to you with respect to
such termination, except as set forth in this Agreement.

 

  11. Any controversy or claim arising out of or relating to your employment
with the Company, the termination of your employment, this Agreement, or its
breach, shall be finally settled by binding arbitration in accordance with the
Model Employment Arbitration Procedures of the American Arbitration Association
before an arbitrator (who shall be an attorney with at least ten years’
experience in employment law) mutually agreed to by the parties, in or near the
city where the Company maintains its corporate headquarters at the time of the
dispute. You and the Company agree that any judgment upon any award rendered by
the arbitrator may be entered in any court having jurisdiction thereof.

 

  12. If any provision of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

PLEASE READ CAREFULLY. CAREFULLY CONSIDER ALL PROVISIONS OF THIS AGREEMENT
BEFORE SIGNING IT. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS.

 

Asbury Automotive Group

    Employee:

By:

 

 

   

 

Dated:

 

 

    Dated:  

 

 

19